Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

   DETAILED ACTION
This action is in response to the application filed on 12/17/2020.
Claims 1-54 are pending for examination.


CLAIM INTERPRETATION35 USC § 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

In regards to Claim 26 the claimed limitation   means for “receiving”, “determining” and “transmitting " and in claim 53 means for “transmitting " and “receiving” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use “means” coupled with functional language “receiving”, “determining” and “transmitting " without reciting sufficient structure to achieve the function.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 26 and 53 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
          A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Applicant's own specification PGPUB [Fig.3] [FIG. 8] & para [0112] [0115] the apparatus 802 (=UE)  include the TX Processor 368, the RX Processor 356, and the controller/processor 359, the aforementioned means be the TX Processor 368, the RX Processor 356, and processor 359 configured to perform the functions recited by the aforementioned means  as of claim 26.
[FIG. 3] [0119] the apparatus 902 (=BS) include the TX Processor 316, the RX Processor 370, and the controller 375 configured to perform the functions 
recited by the aforementioned means as of claim 53. 
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 27 and 54 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a non-statutory subject matter.  

As of claims 27 and 54, in line 1, the limitation recites “A computer-readable medium” ….The specification of the instant application recited in para [0112] [FIG. 8] discloses “The computer-readable medium/memory may be non-transitory. 
where medium does not have a specific definition and does not limit the claimed medium from being a transitory medium (=may be not-transitory) such as signal.  Specifically, an ordinary artisan would readably recognize that the broad term “computer readable media” could be interpreted as a wave or a signal, for example. 
 Appropriate correction is required.

Claim Rejections - 35 USC § 103      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
         A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 10-11, 13, 25-28, 34, 37-38, 40, 52-54 are rejected under AIA  35 U.S.C 103 as being unpatentable over CHEN et al. (US 2019/0110300) in view of KIM et al. (US 2020/0252822).
As of claims 1 & 25, CHEN discloses a method and an apparatus of wireless communication of a user equipment (UE), comprising: receiving, from a base station, at least one synchronization signal block (SSB) (CHEN, para [0012] [0022] discloses SSB is received through radio resource control (RRC) signaling (=UE receiving at least one SSB);
determining a reference signal received power (RSRP) of the at least one SSB (CHEN, para [0007] [0017] [0136] discloses UE determine Synchronization Signal-Reference Signal Received Power (SS-RSRP) of a first Synchronization Signal Block (SSB) which corresponds to determine a RSRP of at least one SSB);
transmitting, to the base station if the RSRP of all of the at least one SSB is less than a threshold, an indication of a reduced UE capability of the UE during a random access channel (RACH) procedure (CHEN, [0014] [0024] the first threshold is a RSRP threshold for SSBs (rsrp-ThresholdSSB), para [0138] discloses  the first SS-RSRP of the first SSB is not greater than (=less than) the first threshold), the threshold being configured by the base station (CHEN, para [0105] discloses UE use the threshold configured for cell  which corresponds to the threshold being configured by the base station); and 
transmitting, to the base station if the RSRP of one of the at least one SSB is greater than or equal to the threshold (CHEN, para [0137] discloses the first SS-RSRP of the first SSB is greater than the first threshold, then the UE transmits a random access preamble), the indication of the reduced UE capability of the UE after entering into a radio resource control (RRC) connected state upon completion of the RACH procedure (CHEN, para [0006] the present disclosure is directed to random access channel (RACH) resource selection (=RACH procedure), para [0012] random access resource associated with the first SSB is received through radio resource control (RRC) signaling(=RRC connected state)).
CHEN does not explicitly disclose UE transmitting an indication of a reduced UE capability of the UE during a random-access channel (RACH) procedure however the analogous art KIM reference discloses KIM para [0193] the terminal calculate or measure quality, based on reference signal received power (RSRP) of the selected SS block and para [0296] discloses SSB-RSRP threshold , para [0195] discloses during the RACH procedure, the RRC state of the terminal switch to an RRC connected state and para [0197] discloses the terminal having switched to the RRC connected state  transmit UE capability information that include bandwidth information which corresponds to UE transmitting an indication of a reduced UE capability of the UE during a random-access channel (RACH) procedure and after entering into a radio resource control (RRC) connected state upon completion of the RACH procedure).

Therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to combine measure RSRP of all of the at least one SSB is less than or greater than a threshold as taught by CHEN with UE transmitting an indication of a reduced UE capability as taught by KIM in order to minimize power consumption by a terminal in a next-generation mobile communication system as taught by KIM in para [0002].

As of claim 26, CHEN discloses an apparatus for wireless communication of a user equipment (UE), comprising: means for receiving, from a base station, at least one synchronization signal block (SSB) (CHEN, para [0012] [0022] discloses SSB is received through radio resource control (RRC) signaling (=UE receiving at least one SSB);
means for determining a reference signal received power (RSRP) of the at least one SSB (CHEN, para [0007] [0017] [0136] discloses UE determine Synchronization Signal-Reference Signal Received Power (SS-RSRP) of a first Synchronization Signal Block (SSB) which corresponds to determine a RSRP of at least one SSB); 
means for transmitting, to the base station if the RSRP of all of the at least one SSB is less than a threshold, an indication of a reduced UE capability of the UE during a random access channel (RACH) procedure (CHEN, [0014] [0024] the first threshold is a RSRP threshold for SSBs (rsrp-ThresholdSSB), para [0138] discloses  the first SS-RSRP of the first SSB is not greater than (=less than) the threshold),the threshold being configured by the base station (CHEN, para [0105] discloses UE use the threshold configured for cell  which corresponds to the threshold being configured by the base station); and 
means for transmitting, to the base station if the RSRP of one of the at least one SSB is greater than or equal to the threshold (CHEN, para [0137] discloses the first SS-RSRP of the first SSB is greater than the first threshold, then the UE transmits a random access preamble), the indication of the reduced UE capability of the UE after entering into a radio resource control (RRC) connected state upon completion of the RACH procedure (CHEN, para [0006] the present disclosure is directed to random access channel (RACH) resource selection (=RACH procedure), para [0012] random access resource associated with the first SSB is received through radio resource control (RRC) signaling (=RRC connected state)).

  CHEN does not explicitly disclose UE transmitting an indication of a reduced UE capability of the UE during a random-access channel (RACH) procedure however the analogous art KIM reference discloses KIM para [0193] the terminal calculate or measure quality, based on reference signal received power (RSRP) of the selected SS block and para [0296] discloses SSB-RSRP threshold, para [0195] discloses during the RACH procedure, the RRC state of the terminal switch to an RRC connected state and para [0197] discloses the terminal having switched to the RRC connected state  transmit UE capability information that include bandwidth information which corresponds to UE transmitting an indication of a reduced UE capability of the UE during a random-access channel (RACH) procedure and after entering into a radio resource control (RRC) connected state upon completion of the RACH procedure).

Therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to combine measure RSRP of all of the at least one SSB is less than or greater than a threshold as taught by CHEN with UE transmitting an indication of a reduced UE capability as taught by KIM in order to minimize power consumption by a terminal in a next-generation mobile communication system as taught by KIM in para [0002].

As of claim 27, CHEN discloses a computer-readable medium storing computer executable code for wireless communication of a user equipment (UE), the code when executed by a processor causes the processor to: 
receive, from a base station, at least one synchronization signal block (SSB) (CHEN, para [0012] [0022] discloses SSB is received through radio resource control (RRC) signaling (=UE receiving at least one SSB);
 determine a reference signal received power (RSRP) of the at least one SSB (CHEN, para [0007] [0017] [0136] discloses UE determine Synchronization Signal-Reference Signal Received Power (SS-RSRP) of a first Synchronization Signal Block (SSB) which corresponds to determine a RSRP of at least one SSB); 
transmit, to the base station if the RSRP of all of the at least one SSB is less than a threshold, an indication of a reduced UE capability of the UE during a random access channel (RACH) procedure (CHEN, [0014] [0024] the first threshold is a RSRP threshold for SSBs (rsrp-ThresholdSSB), para [0138] discloses  the first SS-RSRP of the first SSB is not greater than (=less than) the threshold),
the threshold being configured by the base station (CHEN, para [0105] discloses UE use the threshold configured for cell which corresponds to the threshold being configured by the base station); and 
transmit, to the base station if the RSRP of one of the at least one SSB is greater than or equal to the threshold (CHEN, para [0137] discloses the first SS-RSRP of the first SSB is greater than the first threshold, then the UE transmits a random access preamble), the indication of the reduced UE capability of the UE after entering into a radio resource control (RRC) connected state upon completion of the RACH procedure (CHEN, para [0006] the present disclosure is directed to random access channel (RACH) resource selection (=RACH procedure), para [0012] random access resource associated with the first SSB is received through radio resource control (RRC) signaling (=RRC connected state)).
 CHEN does not explicitly disclose UE transmitting an indication of a reduced UE capability of the UE during a random-access channel (RACH) procedure however the analogous art KIM reference discloses KIM para [0193] the terminal calculate or measure quality, based on reference signal received power (RSRP) of the selected SS block and para [0296] discloses SSB-RSRP threshold , para [0195] discloses during the RACH procedure, the RRC state of the terminal switch to an RRC connected state and para [0197] discloses the terminal having switched to the RRC connected state  transmit UE capability information that include bandwidth information which corresponds to UE transmitting an indication of a reduced UE capability of the UE during a random-access channel (RACH) procedure and after entering into a radio resource control (RRC) connected state upon completion of the RACH procedure).

Therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to combine measure RSRP of all of the at least one SSB is less than or greater than a threshold as taught by CHEN with UE transmitting an indication of a reduced UE capability as taught by KIM in order to minimize power consumption by a terminal in a next-generation mobile communication system as taught by KIM in para [0002].

As of claims 28 and 52, CHEN discloses a method and an apparatus of wireless communication of a base station, comprising: transmitting, to a user equipment (UE), at least one synchronization signal block (SSB) (CHEN, para [0012] [0022] discloses SSB is transmitted through radio resource control (RRC) signaling (=transmitting to UE at least one SSB); and 
receiving, from the UE, an indication of a reduced UE capability of the UE during a random access channel (RACH) procedure or after entering into a radio resource control (RRC) connected state upon completion of the RACH procedure (CHEN, para [0006] the present disclosure is directed to random access channel (RACH) resource selection (=RACH procedure), para [0012] random access resource associated with the first SSB is received through radio resource control (RRC) (=RRC connected state) signaling),
the indication of the reduced UE capability being based on a threshold associated with a reference signal received power (RSRP) of the at least one SSB (CHEN, para [0137] discloses the first SS-RSRP of the first SSB is greater than the first threshold (=a threshold associated with a reference signal received power (RSRP) of SSB)), the threshold being configured by the base station (CHEN, para [0105] discloses UE use the threshold configured for cell which corresponds to the threshold being configured by the base station);

 	CHEN does not explicitly disclose receiving, from the UE, an indication of a reduced UE capability during a random-access channel (RACH) procedure or after entering into a radio resource control (RRC) connected state upon completion of the RACH procedure however the analogous art KIM reference discloses KIM para [0193] the terminal calculate or measure quality, based on reference signal received power (RSRP) of the selected SS block and para [0296] discloses SSB-RSRP threshold , para [0195] discloses during the RACH procedure, the RRC state of the terminal switch to an RRC connected state and para [0197] discloses the terminal having switched to the RRC connected state  transmit UE capability information that include bandwidth information which corresponds to base station receiving an indication of a reduced UE capability during a random-access channel (RACH) procedure and after entering into a radio resource control (RRC) connected state upon completion of the RACH procedure).

Therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a threshold associated with a reference signal received power (RSRP) of the at least one SSB as taught by CHEN with BS receiving an indication of a reduced UE capability as taught by KIM in order to minimize power consumption by a terminal in a next-generation mobile communication system as taught by KIM in para [0002].

As of claim 53, CHEN discloses an apparatus for wireless communication of a base station, comprising: means for transmitting, to a user equipment (UE), at least one synchronization signal block (SSB) (CHEN, para [0012] [0022] discloses SSB is transmitted through radio resource control (RRC) signaling (=transmitting to UE at least one SSB); and 
means for receiving, from the UE, an indication of a reduced UE capability of the UE during a random access channel (RACH) procedure or after entering into a radio resource control (RRC) connected state upon completion of the RACH procedure (CHEN, para [0006] the present disclosure is directed to random access channel (RACH) resource selection (=RACH procedure), para [0012] random access resource associated with the first SSB is received through radio resource control (RRC) (=RRC connected state) signaling),
the indication of the reduced UE capability being based on a threshold associated with a reference signal received power (RSRP) of the at least one SSB (CHEN, para [0137] discloses the first SS-RSRP of the first SSB is greater than the first threshold (=a threshold associated with a reference signal received power (RSRP) of SSB)), the threshold being configured by the base station (CHEN, para [0105] discloses UE use the threshold configured for cell which corresponds to the threshold being configured by the base station).

CHEN does not explicitly disclose means for receiving, from the UE, an indication of a reduced UE capability during a random-access channel (RACH) procedure or after entering into a radio resource control (RRC) connected state upon completion of the RACH procedure however the analogous art KIM reference discloses KIM para [0193] the terminal calculate or measure quality, based on reference signal received power (RSRP) of the selected SS block and para [0296] discloses SSB-RSRP threshold , para [0195] discloses during the RACH procedure, the RRC state of the terminal switch to an RRC connected state and para [0197] discloses the terminal having switched to the RRC connected state  transmit UE capability information that include bandwidth information which corresponds to base station receiving an indication of a reduced UE capability during a random-access channel (RACH) procedure and after entering into a radio resource control (RRC) connected state upon completion of the RACH procedure).

Therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a threshold associated with a reference signal received power (RSRP) of the at least one SSB as taught by CHEN with BS receiving an indication of a reduced UE capability as taught by KIM in order to minimize power consumption by a terminal in a next-generation mobile communication system as taught by KIM in para [0002].
  
As of claim 54, CHEN discloses a computer-readable medium storing computer executable code for wireless communication of a base station, the code when executed by a processor causes the processor to: transmit, to a user equipment (UE), at least one synchronization signal block (SSB) (CHEN, para [0012] [0022] discloses SSB is transmitted through radio resource control (RRC) signaling (=transmitting to UE at least one SSB); and 
 receive, from the UE, an indication of a reduced UE capability of the UE during a random access channel (RACH) procedure or after entering into a radio resource control (RRC) connected state upon completion of the RACH procedure (CHEN, para [0006] the present disclosure is directed to random access channel (RACH) resource selection (=RACH procedure), para [0012] random access resource associated with the first SSB is received through radio resource control (RRC) (=RRC connected state) signaling),
the indication of the reduced UE capability being based on a threshold associated with a reference signal received power (RSRP) of the at least one SSB (CHEN, para [0137] discloses the first SS-RSRP of the first SSB is greater than the first threshold (=a threshold associated with a reference signal received power (RSRP) of SSB)), the threshold being configured by the base station (CHEN, para [0105] discloses UE use the threshold configured for cell which corresponds to the threshold being configured by the base station).
  CHEN does not explicitly disclose means for receiving, from the UE, an indication of a reduced UE capability during a random-access channel (RACH) procedure or after entering into a radio resource control (RRC) connected state upon completion of the RACH procedure however the analogous art KIM reference discloses KIM para [0193] the terminal calculate or measure quality, based on reference signal received power (RSRP) of the selected SS block and para [0296] discloses SSB-RSRP threshold , para [0195] discloses during the RACH procedure, the RRC state of the terminal switch to an RRC connected state and para [0197] discloses the terminal having switched to the RRC connected state  transmit UE capability information that include bandwidth information which corresponds to base station receiving an indication of a reduced UE capability during a random-access channel (RACH) procedure and after entering into a radio resource control (RRC) connected state upon completion of the RACH procedure).
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a threshold associated with a reference signal received power (RSRP) of the at least one SSB as taught by CHEN with BS receiving an indication of a reduced UE capability as taught by KIM in order to minimize power consumption by a terminal in a next-generation mobile communication system as taught by KIM in para [0002].

As of claim 7, rejection of claim 1 cited above incorporated herein, in addition modified CHEN-KIM discloses  the indication of the reduced UE capability is transmitted during the RACH procedure when the RSRP of all of the at least one SSB is less than or equal to the threshold, and the at least one SSB is measured after a cell selection (CHEN, para [0014] [0024] discloses  the first threshold is a RSRP threshold for SSBs (rsrp-ThresholdSSB), para [0138] discloses  the first SS-RSRP of the first SSB is not greater than (=less than) the threshold).

As of claims 10 and 37, rejection of claims 1 and 28 cited above incorporated herein, in addition modified CHEN-KIM discloses  communicating with the base station based on the indication of the reduced UE capability and within a downlink and uplink bandwidth part (BWP) configuration associated with a corresponding UE capability, wherein the downlink and uplink BWP configuration is broadcast in system information of the base station (KIM, para [0197] [0198] the UE capability information include bandwidth information and  BWP is configured in a band  through an RRC reconfiguration message).

As of claims 11 and 38, rejection of claims 1 and 28 cited above incorporated herein, in addition modified CHEN-KIM discloses the threshold is configured by the base station and received via system information (SI) or radio resource control (RRC) signaling (CHEN para [0014][0016]  threshold is a RSRP threshold for SSBs and random access resource associated with the first SSB is received via dedicated RRC signaling).

As of claims 13 and 40, rejection of claims 1 and 28 cited above incorporated herein, in addition modified CHEN-KIM discloses the indication of the reduced UE capability is transmitted via at least one of a physical uplink shared channel (PUSCH), a demodulation reference signal (DMRS), a physical uplink control channel (PUCCH), or a physical RACH (PRACH) (KIM, para [0195] discloses the terminal perform a RACH procedure based on the RACH configuration information). 

As of claim 34, rejection of claim 28 cited above incorporated herein, in addition modified CHEN-KIM discloses the indication of the reduced UE capability is received during the RACH procedure when the RSRP of all of the at least one SSB is less than or equal to the threshold, and the at least one SSB is measured after a cell selection (CHEN, para [0014] [0024] discloses  the first threshold is a RSRP threshold for SSBs (rsrp-ThresholdSSB), para [0138] discloses  the first SS-RSRP of the first SSB is not greater than (=less than) the threshold);
wherein the indication of the reduced UE capability is received after entering into a radio resource control (RRC) connected state upon completion of the RACH procedure when the RSRP of one of the at least one SSB is greater than or equal to the threshold (CHEN, para [0137] discloses the first SS-RSRP of the first SSB is greater than the first threshold, then the UE transmits a random access preamble).

Claims 2-6, 14, 29-33, 41 are rejected under AIA  35 U.S.C 103 as being unpatentable over CHEN et al. (US 2019/0110300) in view of KIM et al. (US 2020/0252822) further in view of Rastegardoost et al. (2021/0051707) incorporate the disclosure (specification) of provisional app 62/888,069.

 	As of claims 2 and 29, rejection of claims 1 and 28 cited above incorporated herein, in addition modified CHEN-KIM does not explicitly disclose the UE capability indication corresponds to a message A or message 3 however Rastegardoost discloses if the indication of the reduced UE capability is transmitted during the RACH procedure, the indication corresponds to a message A (msgA) physical uplink shared channel (PUSCH) when the RACH procedure is a 2-step RACH procedure or a message 3 (msg3) PUSCH when the RACH procedure is a 4-step RACH procedure (Rastegardoost, para [0153] the wireless device measure an RSRP of one or more reference signals (e.g., SSBs) and determine at least one reference signal having an RSRP above an RSRP threshold. Para [0202] [0226] a two-step (e.g., MsgA)  PUSCH or four-step RACH procedure Msg3 RACH procedure). 
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify CHEN-KIM teaching with Rastegardoost in order to improve system performance as taught by Rastegardoost.
 
As of claims 3 and 30, rejection of claims 2 and 29 cited above incorporated herein, in addition modified CHEN-KIM- Rastegardoost discloses the msgA or the msg3 is transmitted via one or more demodulation reference signal (DMRS) resources associated with reduced capability (redcap) UEs (Rastegardoost, para [0177] discloses PUSCH resources comprise at least one demodulation reference signal (DM-RS) resource).

As of claims 4 and 31, rejection of claims 1 and 28 cited above incorporated herein, in addition modified CHEN-KIM does not explicitly disclose but Rastegardoost teaches transmitting the indication of the reduced UE capability during the RACH procedure comprises: mapping information associated with the indication of the reduced UE capability during the RACH procedure (Rastegardoost, para [0070] mapping between logical channels and transport channels which corresponds during the RACH procedure comprises: mapping information associated with the indication of the UE capability).
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify CHEN-KIM teaching with Rastegardoost in order to improve system performance as taught by Rastegardoost.

As of claims 5 and 32, rejection of claims 4 and 31 cited above incorporated herein, in addition modified CHEN-KIM- Rastegardoost discloses the information associated with the indication of the reduced UE capability is mapped to at least one of a bit level scrambling identifier (ID) of a physical uplink shared channel (PUSCH), a cyclic redundancy check (CRC) mask of a PUSCH, a payload of a message A (msgA) PUSCH or a message 3 (msg3) PUSCH, a medium access control (MAC) header or sub-header, a MAC sub-packet data unit (sub-PDU) format, or an uplink control information (UCI) piggyback pattern of a PUSCH (Rastegardoost para [0202] discloses PUSCH including a DM-RS for transmission of payload of MsgA  be used for a two-step RACH procedure).

As of claims 6 and 33, rejection of claims 1 and 28 cited above incorporated herein, in addition modified CHEN-KIM does not explicitly disclose but Rastegardoost teaches if the indication of the reduced UE capability is transmitted during the RACH procedure, the indication corresponds to one or more physical RACH (PRACH) preambles on one or more RACH occasions associated with reduced capability (redcap) UEs (Rastegardoost, para [0202] discloses the PRACH preamble and/or a PRACH occasion and the time-frequency resource of PUSCH in MsgA and DM-RS be mapped for the uplink transmission of the two-step RACH procedure). 

Therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify CHEN-KIM teaching with Rastegardoost in order to improve system performance as taught by Rastegardoost.

As of claims 14 and 41, rejection of claims 13 and 40 cited above incorporated herein, in addition modified CHEN-KIM does not explicitly disclose but Rastegardoost teaches the indication of the reduced UE capability is transmitted via the PUSCH associated with at least one of: slot repetition with redundancy version (RV) combinations, inter-slot frequency hopping, binary phase shift keying (BPSK) modulation, one or more modulation and coding scheme (MCS) tables, or an uplink control information (UCI) piggyback pattern (Rastegardoost, para [0218] MCS of  uplink transmissions, para [0166] the RACH parameters  indicate an MCS). 

Therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify CHEN-KIM teaching with Rastegardoost in order to improve system performance as taught by Rastegardoost.

        Allowable Subject Matter
Claims 8-9, 12, 15-24, 35-36, 39, 42-51 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the combined teachings of the prior art references do not teach or reasonably suggest the claimed invention as a whole. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA S CHOWDHURY whose telephone number is (571)272-2547. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHMIDA S CHOWDHURY/Primary Examiner, Art Unit 2471